

Exhibit 10.1
 
EXECUTION VERSION
 
Amendment No. 6 to Receivables Purchase Agreement
 
AMENDMENT AGREEMENT (this “Amendment”) dated as of October 2, 2009 among Lexmark
Receivables Corporation (the “Seller”), Gotham Funding Corporation (“Gotham”),
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTM”) (formerly known
as The Bank of Tokyo-Mitsubishi Ltd., New York Branch), as Program Agent, an
Investor Agent and a Bank, and Lexmark International, Inc. (“Lexmark”), as
Collection Agent and Originator.
 
Preliminary Statements.
 
(1)  The Seller, Gotham, BTM and Lexmark are parties to an Amended and Restated
Receivables Purchase Agreement dated as of October 8, 2004 (as amended,
restated, modified or supplemented from time to time, the “Agreement”;
capitalized terms not otherwise defined herein shall have the meanings
attributed to them in the Agreement) pursuant to which, and subject to and upon
the terms and conditions of which, the Seller has sold and may in the future
sell Receivable Interests to the Investors and/or the Banks thereunder prior to
the occurrence of the Facility Termination Date or the Commitment Termination
Date, as applicable.
 
(2)  Each of Gotham and BTM desire that  the Facility Termination Date under the
Agreement with respect to Gotham (in its capacity as an Investor), and the
Commitment Termination Date under the Agreement with respect to BTM (in its
capacity as a Bank), each be extended until October 1, 2010, and to make certain
other amendments to the Agreement and certain documents related thereto.
 
NOW, THEREFORE, the parties agree as follows:
 
SECTION 1.  Amendments.  Upon the effectiveness of this Amendment, the Agreement
is hereby amended as follows:
 
1.1  The definition of “Applicable Margin” in Section 1.01 is amended by
deleting the reference to “1.50%” in clause (2) thereof and inserting in lieu
thereof “2.50%”.
 
1.2  The definition of “Commitment Termination Date” in Section 1.01 is amended
by replacing the date appearing in clause (a) thereof with the date “October 1,
2010”.
 
1.3  The definition of “Facility Termination Date” in Section 1.01 is amended by
replacing the date in clause (a) thereof with the date “October 1, 2010”.
 
1.4   Section 4.01(e) is deleted in its entirety and replaced as follows:
 
(e)  The balance sheets of the Originator and its Subsidiaries as at December
31, 2008, and the related statements of income and retained earnings of the
Originator and its Subsidiaries for the fiscal year then ended, copies of which
have been furnished to the Program Agent and each Investor Agent, and the
balance sheets of the Originator and its Subsidiaries as at March 31, 2009,
copies of which have been furnished to the Program Agent, in each case, fairly
present the financial condition of the Originator and its Subsidiaries as at
such date and the results of the operations of the Originator and its
Subsidiaries for the period ended on such date, all in
 
 

--------------------------------------------------------------------------------

 
 
accordance with GAAP consistently applied, and since March 31, 2009 there has
been no material adverse change in the business, operations, property or
financial or other condition of the Originator. The balance sheet of the Seller
as at December 31, 2008 and as at March 31, 2009, a copy of each of which has
been furnished to the Program Agent and each Investor Agent, fairly presents the
financial condition of the Seller as at such date, in accordance with GAAP, and
since March 31, 2009 there has been no material adverse change in the business,
operations, property or financial or other condition of the Seller.
 
1.5  Section 4.02(e) is deleted in its entirety and replaced as follows:
 
(e)  The balance sheets of the Collection Agent and its Subsidiaries as at
December 31, 2008, and the related statements of income and retained earnings of
the Collection Agent and its Subsidiaries for the fiscal year then ended, copies
of which have been furnished to the Program Agent and each Investor Agent, and
the balance sheets of the Collection Agent and its Subsidiaries as at March 31,
2009, copies of which have been furnished to the Program Agent, in each case,
fairly present the financial condition of the Collection Agent and its
Subsidiaries as at such date and the results of the operations of the Collection
Agent and its Subsidiaries for the period ended on such date, all in accordance
with GAAP consistently applied, and since March 31, 2009 there has been no
material adverse change in the business, operations, property or financial or
other condition of the Collection Agent. The balance sheet of the Seller as at
December 31, 2008 and as at March 31, 2009, a copy of each of which has been
furnished to the Program Agent and each Investor Agent, fairly presents the
financial condition of the Seller as at such date, in accordance with GAAP, and
since March 31, 2009 there has been no material adverse change in the business,
operations, property or financial or other condition of the Seller.
 
SECTION 2.  Effectiveness.  This Amendment shall become effective  at such time
that (i) executed counterparts of this Amendment have been delivered by each
party hereto to each other party hereto, (ii) the Program Agent shall have
received duly executed copies of an amendment to the Fee Agreement in form and
substance satisfactory to the Program Agent and dated as of the date hereof (the
“Fee Agreement Amendment”), and (iii) the Program Agent shall have received
payment of the Upfront Fee (as defined in the Fee Agreement Amendment).
 
SECTION 3.  Representations and Warranties.  The Seller makes each of the
representations and warranties contained in Section  4.01 of the Agreement
(after giving effect to this Amendment).
 
SECTION 4.  Confirmation of Agreement.  Each reference in the Agreement to “this
Agreement” or “the Agreement” shall mean the Agreement as amended by this
Amendment, and as hereafter amended or restated.  Except as herein expressly
amended, the Agreement is ratified and confirmed in all respects and shall
remain in full force and effect in accordance with its terms.


SECTION 5.   GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF).
 
SECTION 6.  Execution in Counterparts.  This Amendment  may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by
 
 
 
 

--------------------------------------------------------------------------------

 
 
facsimile or by electronic mail in portable document format (.pdf)  shall be
effective as delivery of a manually executed counterpart of this Amendment.




[Remainder of page intentionally blank]



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 


 
LEXMARK RECEIVABLES CORPORATION
 
By:    /s/ Bruce J.
Frost                                                                           
Title: Treasurer
 
LEXMARK INTERNATIONAL, INC.
 
By:    /s/ Bruce J.
Frost                                                                           
Title: Treasurer
 

 
 

--------------------------------------------------------------------------------

 



 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Program Agent
 
 
By:
/s/ Aditya Reddy
 

Title: Vice President & Manager
 


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as an Investor Agent and a Bank
 
 
By:
/s/ Kenneth K. Egusa
 

Title: Authorized Signatory
 


 
GOTHAM FUNDING CORPORATION
 

 
By:
/s/ Frank B. Bilotta
 

Title: President
 


 



 
 

--------------------------------------------------------------------------------

 
